IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                            __________________

                                No. 95-40523
                              Summary Calendar
                            __________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,

versus

SCOTTIE SHARROD JURY,

                                         Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:95-CR-1-1
                         - - - - - - - - - -
                          December 12, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant appeals from his guilty plea conviction and

sentence for conspiring to possess with intent to distribute a

controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and

846.       He contends that the district court erred in applying a

two-level enhancement for his leadership role in the offense

under U.S.S.G. § 3B1.1(c).         We have reviewed the record and the

district court's oral ruling and find no reversible error.


       *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-40523
                               -2-

Accordingly, we affirm on the reasoning of the district court.

     AFFIRMED.